DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 9,806,457).
Regarding Claim 1, Watanabe discloses a support structure (see Fig. 13) comprising: 
A rod-like member (41) (see Fig. 13, showing that the wires are rod shaped, and accordingly are “rod-like”).
A clamp member (27, 27a) disposed to surround the rod-like member (see Fig. 13).
An elastic member (36) (see Col. 8 Lines 8-9, disclosing an elastic material, such as rubber) disposed between the rod-like member and the clamp member (see Fig. 13).
Wherein the support structure supports the rod-like member inside the clamp member via the elastic member (see Fig. 13). 
Wherein the elastic member comprises a liquid impermeable material (see Col. 8 Lines 8-9, disclosing rubber), and fills filling a space between the rod-like member and the clamp member (see Fig. 13).
Wherein an outer peripheral surface of the elastic member is in direct contact with an inner surface of the clamp member around an entire circumference of the rod-like member without a gap into which cleaning fluid can enter and remain between the outer peripheral surface of the elastic member and the inner surface of the clamp member (see Figs. 12-13; see also Col. 8 Lines 34-39).
Wherein the elastic member is removably mounted to the rod-like member in a direction substantially perpendicular to a lengthwise direction of the rod-like member (see Fig. 13).  
Regarding Claim 3, Watanabe further discloses the support structure according to claim 1 wherein the elastic member includes a pair of mutually facing dividing surfaces obtained by providing at least one cut extending from a surface that faces the rod-like member to a surface that faces the clamp member (see Fig. 13), and the elastic member is removably mounted to the rod-like member by separating the pair of dividing surfaces (see Figs. 12 and 13).
Regarding Claim 5, Watanabe further discloses the support structure according to claim 1, further comprising: a positioning part that positions the elastic member in the clamp member (see Fig. 13, showing that the bottom and side walls of hole 28 would position the part within the clamp member).
Regarding Claim 6, Watanabe further discloses the support structure according to claim 5, wherein the positioning part includes a protrusion provided on the clamp member (see Fig. 13, showing a vertically extending side wall), and the elastic member is guided into the clamp member by the protrusion to be mounted mount the elastic member to the clamp member (see Fig. 13). 
Regarding Claim 9, Watanabe  further discloses the support structure according to claim 1, wherein the elastic member includes a cylindrical inner surface that surrounds and contacts a cylindrical outer surface of the rod-like member (see Fig. 13).
Regarding Claim 10, Watanabe further discloses the support structure according to claim 3, wherein the elastic member is removably mounted to the rod-like member by separating the pair of dividing surfaces by initially moving portions of said elastic member on opposite sides of said at least one cut away from one another in a direction parallel to a tangent to a peripheral surface of the rod-like member adjacent the at least one cut (see Fig. 13).
Regarding Claim 11, Watanabe further discloses the support structure according to claim 1, wherein the clamp member and the elastic member each extends a spaced distance in a longitudinal direction that is a direction along the rod-like member, and the outer peripheral surface of the elastic member is in direct contact with the inner surface of the clamp member along the spaced distance without a gap between the outer peripheral surface of the elastic member and the inner surface of the clamp member (see Figs. 12 and 13).
Regarding Claim 12, Watanabe further discloses the support structure according to claim 1, wherein a clamping direction of the clamp member is in a direction that is through the outer peripheral surface of the elastic member toward the rod-like member (see Figs. 12 and 13).  
Regarding Claim 13, Watanabe further discloses the support structure according to claim 1, wherein the clamp member and the elastic member each extends a spaced distance in a longitudinal direction that is a direction along the rod-like member (see Fig. 12), and the outer peripheral surface of the elastic member is in direct contact with the inner surface of the clamp member along the spaced distance without a gap between the outer peripheral surface of the elastic member and the inner surface of the clamp member (see Figs. 12 and 13), and wherein a clamping direction of the clamp member is in a direction that is through the outer peripheral surface of the elastic member toward the rod-like member (see Figs. 12 and 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Breu (US 8,113,083) in view of Kishline (US 2,346,972) and Watanabe (US 9,806,457).
Regarding Claim 1, Breu discloses a support structure (see Fig. 3) comprising: 
A rod-like member (36).
A clamp member (66, 68) disposed to surround the rod-like member (see Fig. 3). 
A member (69) disposed between the rod-like member and the clamp member (see Fig. 3), the support structure supports the rod-like member inside the clamp member via the member (see Figs. 1 and 3, showing that the clamp member ties two adjacent rod members together, and accordingly supports the rods with one another), the member filling a space between the rod-like member and the clamp member (see Fig. 3).
Wherein an outer peripheral surface of the member is in direct contact with an inner surface of the clamp member around an entire circumference of the rod-like member (see Fig. 3)
Breu further discloses that the member is an “oscillation-damping” member, but does not disclose the precise material used, and accordingly does not disclose whether the material is an elastic material nor a liquid impermeable material, thus leading one having ordinary skill in the art in search of a suitable oscillation-damping material.
Kishline teaches that a well-known oscillation damping material is rubber (see Page 2 Col. 2 Lines 36, teaching the use of rubber to dampen oscillations, and further that clamping can be used to adjust the amount of the dampening effect). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support structure disclosed in Breu with a rubber oscillation-damping member as taught in Kishline to provide a well-known and predictable material used for damping vibration for the oscillation-damping member to ensure the support member works as intended.
In the resulting Combination, it would necessarily follow that since the member is made out of rubber to provide oscillation damping, that the member would also be an “elastic member” that is “liquid impermeable” due to the material properties of rubber.
Breu does not disclose if there is a gap between the outer peripheral surface to the elastic member and the inner surface of the clamp member, nor that the elastic member is removable mounted to the rod-like member in a direction substantially perpendicular to a lengthwise direction of the rod-lie member.
However, Watanabe teaches in robots, a rod-like member (41) (see Fig. 13, showing that the wires are rod shaped, and accordingly are “rod-like”).
A clamp member (27, 27a) disposed to surround the rod-like member (see Fig. 13).
An elastic member (36) (see Col. 8 Lines 8-9, disclosing an elastic material, such as rubber) disposed between the rod-like member and the clamp member (see Fig. 13).
Wherein the support structure supports the rod-like member inside the clamp member via the elastic member (see Fig. 13). 
Wherein the elastic member comprises a liquid impermeable material (see Col. 8 Lines 8-9, disclosing rubber), and fills filling a space between the rod-like member and the clamp member (see Fig. 13).
Wherein an outer peripheral surface of the elastic member is in direct contact with an inner surface of the clamp member around an entire circumference of the rod-like member without a gap into which cleaning fluid can enter and remain between the outer peripheral surface of the elastic member and the inner surface of the clamp member (see Figs. 12-13; see also Col. 8 Lines 34-39).
Wherein the elastic member is removably mounted to the rod-like member in a direction substantially perpendicular to a lengthwise direction of the rod-like member (see Fig. 13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support structure disclosed in Breu with the elastic member having no gap between the clamping member and the elastic member, and having the elastic member removably mounted to the rod-like member in a direction substantially perpendicular to ta lengthwise direction of the rod-like member as taught in Watanabe to allow for greater vibration dampening between the elastic member, rod-like member, and clamping member by maximizing the area of contact between the clamping member and elastic member (further, any gap between the two components would allow for vibrations to be more readily transferred, so providing no gap would allow for less movement) and providing a removable connection to allow for easy replacement of worn elastic members, as well as for allowing easier installation of the elastic member.
Regarding Claim 7, Breu further discloses a robot comprising: one or more joints (see Fig. 1, showing joints 22 and 32 on the three separate arms portions 18, 44, and accordingly one or more joints).
Two or more rod-like members coupled via the joints (see Fig. 1, showing three separate arm portions 44 each having two rod-like members for a total of six, which is “two or more”, and that the rod-like members are coupled to one another through joints 22 and arm 18, as well as through joints 32  and moveable part 26), the rod-like members being supported by the support structure according to claim 1 (see the rejection of claim 1 above; see also Fig. 3).
Regarding Claim 8, Breu further discloses a parallel link robot (see Fig. 1) comprising:
A base (12).
A movable part (26). 
A plurality of arms (18, 44) coupling the base and the movable part in parallel (see Fig. 1, showing a parallel connection of three sets of arms). 
A plurality of actuators (16) disposed on the base to drive the plurality of arms (see Col. 4 Lines 21-26, disclosing three mounts 14, with each motor/transmission unit 16 supporting an actuating arm 18). 
Wherein each of the plurality of arms comprises a drive link (18) to be driven by each of the actuators (see Col. 4 Lines 21-26) and a passive link (44) coupled to the drive link via a joint (22), 
Wherein the passive link comprises two mutually parallel rod-like members (see Fig. 1, showing two rod-like members making up each passive link).
Wherein at least one of the rod-like members is supported by the support structure according to claim 1 (see Fig. 1-3, showing that each passive link couples two parallel rod-like members together by a link 48, where each link couples to two rod-like members using the support structure).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 9,806,457).
Regarding Claim 4, Watanabe’s Fig. 13 embodiment does not disclose that the support structure according to claim 3 has the elastic member including two cuts to constitute at least two divided bodies. However, Watanabe’s Fig. 15 embodiment teaches that an elastic member (33) can be made up buy two separate components, such that the elastic member is two divided bodies (see Fig. 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support structure disclosed in Watanabe’s Fig. 13 embodiment with the elastic member being fully divided into two divided bodies as taught in Watanabe’s Fig. 15 embodiment to allow for easier installation of the rod, since the bottom halves of the elastic members could be placed within the clamp, then the rods could be positioned on top of the bottom halves, and then the top halves placed on top of the rods, rather than having to split the elastic member and install it onto the rod, and then trying to position the elastic member into the clamp.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658